Dallinger, Judge:
This is a suit against the United States arising •at the port of Los Angeles brought to recover certain customs duties alleged to have been improperly exacted on a particular importation invoiced as “Chip Red roping Wreaths.” The collector found that the component material of chief value was metal and assessed duty upon the articles at the rate of 45 per centum ad valorem under paragraph 397 of the Tariff Act of 1930 as manufactures of metal not specially provided for. It is claimed that said articles are properly dutiable at but 35 per centum ad valorem under paragraph 353 of said act, the pertinent portions of which read as follows:
Pab. 353. All articles suitable for producing, rectifying, modifying, controlling, or distributing electrical energy;
* * * * * * *
articles having as an essential feature an electrical element or device * * *; all the foregoing, and parts thereof, finished or unfinished, wholly or in chief value of metal, and not specially provided for * * *.
A representative sample of the merchandise was admitted in evidence as Illustrative Exhibit A. It consists of a red chip wreath containing a metal socket designed to hold an incandescent lamp and the usual cord and plug ordinarily used in such an article. In addition to the illustrative exhibit, the plaintiff offered in evidence the testimony of a single witness. No evidence was offered by the Government.
The plaintiff’s witness, George R. Gulick, United States examiner of merchandise at the port of Los Angeles, testified that he passed the merchandise in question; that Illustrative Exhibit A was a representative sample of said merchandise; that he had used similar articles in his own home and had seen them hanging on doors of residences at Christmas time; and that it is plugged into an electric socket.
Upon this record counsel for the Government calls attention to the fact that the appraiser in his report states that the merchandise in dispute is similar in nature to floor lamps which were the subject of the case of A. N. Khouri & Bro. v. United States, Abstract 24294, in which the importers claimed that said lamps were properly classifiable under said paragraph 353. Such claim was overruled by this court and its *309decision affirmed by the appellate court in A. N. Khouri & Bro. v. United States, 22 C. C. P. A. 28, T. D. 47037. It is observed, however, that said floor lamps in their imported condition were not equipped with wire, switches, plugs, or sockets for electric lighting.
We are of the opinion that the imported merchandise is at least a part of an article having as an essential feature an electrical element or device, within the contemplation of said paragraph 353, to wit, the wiring, socket, and plug, and ultimately the incandescent lamp which will complete the whole.
We therefore hold that our decision in the case of German American Import Co. v. United States, T. D. 46488, 63 Treas. Dec. 1130, is here controlling. In that case we held certain Christmas-tree lighting sets to be properly dutiable under said paragraph 353. That claim of the plaintiff is therefore sustained, but as to all other merchandise the claims are overruled. Judgment will be rendered accordingly.